190 S.W.3d 560 (2006)
STATE of Missouri, Plaintiff/Respondent,
v.
Timothy LANE, Defendant/Appellant.
No. ED 86072.
Missouri Court of Appeals, Eastern District, Division Four.
May 2, 2006.
Jo Ann Rotermund, St. Louis, MO, for Appellant.
Deborah Daniels, Karen Louise Kramer, co-counsel, Jayne T. Woods, co-counsel, Jefferson City, MO, for Respondent.
Before NANNETTE A. BAKER, P.J., ROBERT G. DOWD, JR., J. and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Timothy Lane (Defendant) appeals from the judgment entered by the trial court after a jury convicted him of two counts of statutory rape in the first degree, in violation of section 566.032,[1] one count of attempted rape in the first degree, in violation of section 564.011, and one count of statutory sodomy in the first degree, in violation of section 566.062. Defendant contests the sufficiency of the evidence to sustain these convictions. We have reviewed the briefs of the parties and the record on appeal and conclude that the evidence, viewed in the light most favorable to the verdict, was sufficient for a reasonable trier of fact to find that the State proved each element of the charged offenses beyond a reasonable doubt. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion, for the use of the parties only, setting forth the reasons for out decision. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).
NOTES
[1]  All statutory references are to RSMo 2000, unless otherwise indicated.